From a judgment of conviction for the offense of grand larceny this appeal was taken.
The evidence adduced upon the trial in the court below was without dispute or conflict. The defendant offered no testimony. Said evidence tended to show that the alleged injured party owned a disabled truck from which the several articles, tires, etc., designated in the indictment were stolen, the value of which was around a hundred dollars. This stolen property, properly identified, was found in the possession of this appellant, within a few days after the larceny had been committed. The testimony conclusively proved the corpus delicti. Pending the trial several exceptions were reserved to the rulings of the court upon the admission and rejection of testimony. Each of said exceptions has been examined and considered, and are so clearly without any semblance of merit there appears no necessity to discuss them in detail.
The general affirmative charge for the defendant was refused without error, as there is no phase of this case which entitled the defendant to a directed verdict.
The motion for a new trial was also properly overruled.
The record being regular in every respect, and no ruling of the court calculated to injuriously affect the substantial rights of the defendant, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.